Exhibit This ADMINISTRATIVE AGREEMENT dated as of [], 20[] (this “Agreement”), among [Name of Trustee], a [banking] corporation, not in its individual capacity but as trustee (the “Trustee”), [Name of Administrative Agent], a [banking] corporation, as Administrative Agent (the “Administrative Agent”) and Credit Suisse Asset Repackaging Depositor LLC (the “Depositor”), a Delaware limited liability company.Capitalized terms used and not otherwise defined herein shall have the meanings assigned such terms in the Trust Agreement (as defined below). W I T N E S S E T H: WHEREAS, concurrently with the execution of this Agreement, [name of Trust] will issue certificates (the “Certificates”) pursuant to a trust agreement, dated as of [], 20[] (the “Standard Terms”), between the Depositor and the Trustee, as supplemented and amended by the Series 20[]-[ ] Series Supplement, dated as of [], 20[] (the “Series Supplement” and, together with the Standard Terms, the “Trust Agreement”); WHEREAS, the Trustee desires to have the Administrative Agent perform certain of the duties of the Trustee set forth in the Trust Agreement and to provide such services consistent with the terms of this Agreement and the Trust Agreement as the Trustee may request from time to time; WHEREAS, the Administrative Agent desires to perform such services and has the capacity to provide the services required hereby and is willing to perform such services on the terms set forth herein; and WHEREAS, the Depositor, in order to facilitate the transactions contemplated in the Trust Agreement, has agreed to deposit or cause to be deposited an amount of money to the Expense Reserve Account from which the fees and expenses of the Trustee and the Administrative Agent shall be paid; NOW, THEREFORE, in consideration of the mutual covenants contained herein, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: 1.
